

111 HR 4021 IH: Representation for Exceptional Military Families Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4021IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Wilson of South Carolina (for himself and Mrs. Luria) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to establish the Exceptional Family Member Program Advisory Council of the Department of Defense, and for other purposes.1.Short titleThis Act may be cited as the Representation for Exceptional Military Families Act.2.Establishment of Exceptional Family Member Program Advisory Council(a)EstablishmentChapter 7 of title 10, United States Code, is amended by inserting before section 187 the following new section 186:186.Exceptional Family Member Program Advisory Council(a)EstablishmentThere is an Exceptional Family Member Program Advisory Council in the Department of Defense (in this section referred to as the Council).(b)PurposeThe purpose of the Council is to provide, to the Subcommittees on Military Personnel of the Committees on Armed Services of the Senate and House of Representatives, the Secretary of Defense, and the chiefs of the covered armed forces, recommendations regarding how to improve the Exceptional Family Member Program. The Council shall provide such recommendations not less than once every six months.(c)CompositionThe Council shall be composed of the following:(1)One member of each covered armed force—(A)serving on active duty;(B)who has a dependent—(i)enrolled in the Exceptional Family Member Program; and(ii)with an individualized education program; and(C)appointed by the Vice Chief of Staff of the covered armed force concerned.(2)Two military spouses—(A)of members eligible to be appointed under paragraph (1);(B)who are not civilian employees of the Department of Defense;(C)one of whom is married to an enlisted member and one of whom is married to an officer; and(D)appointed by the Vice Chief of Staff of the covered armed force concerned.(3)One adult dependent—(A)enrolled in the Exceptional Family Member Program; and(B)appointed by the Vice Chief of Staff of the covered armed force concerned.(4)One representative of the Exceptional Family Member Program Coalition.(5)One member of the Defense Health Agency.(6)One member of the Department of Defense Education Activity.(7)One member of the Office of Special Needs.(d)AppointmentsIn making appointments under subsection (c), the Vice Chief of Staff of the covered armed force concerned shall seek to represent the diversity of the disability community.(e)TermsEach member of the Council shall serve a term of two years, except one of the original members appointed under subsection (c)(2), selected by the Secretary of Defense at the time of appointment, shall be appointed for a term of three years.(f)MeetingsThe Council shall meet at least once every calendar quarter, in person or by teleconference.(g)Covered armed force definedIn this section, the term covered armed force means an armed force under the jurisdiction of the Secretary of a military department..(b)Technical and conforming amendments(1)Table of sectionsThe table of sections at the beginning of such chapter is amended by inserting before the item relating to section 187 the following new item:186. Exceptional Family Member Program Advisory Council..(2)Termination of advisory panel on community support for military families with special needsSection 563 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 1781c note) is amended by striking subsection (d).